Citation Nr: 1811922	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left knee arthritis.


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from May 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2017, the Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The Board notes that the Veteran filed claims for service connection for the following issues: chronic back disability, bilateral hearing loss, headaches, a right knee disability, a left shoulder disability, and high blood pressure.  A statement of the case was issued in May 2016 for these issues.  However, eight days later, the Veteran only requested a hearing on the issue of left knee arthritis, which was then certified to the Board for a hearing.  Therefore, these other issues for service connected were never (timely) appealed and no additional evidence was submitted within 60 days of the statement of the case.  Therefore, the agency of original jurisdiction's (AOJ's) determination of these issues are final.  


FINDING OF FACT

There is no probative evidence that the Veteran's left knee arthritis had its onset in or is otherwise related to service.






CONCLUSION OF LAW

Service connection for left knee arthritis is not established.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service, if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III. Analysis

The Veteran contends that his current left knee arthritis was caused by an injury in service when he fell.  Alternatively, the Veteran contends that as a result of his duties as a mechanic, including repetitive stooping and jumping, it has caused deterioration of his knee.  The Veteran asserts that he has had pain since service, but has treated at home with ibuprofen because he was focused on his family and did not have insurance.  

The first element of service connection is whether the Veteran has a current disability. Shedden, supra.  The Veteran has a current diagnosis of left knee arthritis; therefore the first element of service connection is satisfied. Id.

The second element of service connection is whether there was an in-service incurrence of an injury. Id.  The Veteran injured his knee while in service in September 1972.  Therefore, the second element of service connection is satisfied. Id.

The final element of service connection is whether there exists a nexus between the current disability and the in-service event. Id.  

Upon review of the Veteran's service treatment records, while there was a knee injury in November 1972, by December 1972, the injury had resolved, there were no other complaints of any knee pain in the remainder of his service treatment records, and no abnormalities were noted on his separation examination. 

The first documented treatment in the records for left knee pain was in March 2012.  He indicated that he first had knee pain in the military but did not indicate whether or not the pain had been consistent since that time.  Through the remainder of his VA treatment records, the Veteran only indicated that he injured his knee in service, but did not note the duration of his symptoms.

In connection with his claim for service connection, the Veteran was afforded a VA examination in October 2013.  The VA examiner reviewed the Veteran's file, including his service treatment records and an in-person examination.  The Veteran noted that he hurt his left knee while in service in 1972.  However, he did not seek treatment for many years after.  Further, his knee had been bothering him for about 10 years.  The examiner noted a diagnosis of bilateral osteoarthritis.

After an examination, the VA examiner gave the opinion that it is less likely than not that the Veteran's left knee arthritis was related to service.  The examiner noted that the Veteran had a twisting injury to his knee, which resolved quickly, and there was no direct trauma to knee.   Further, his service records were silent for knee pain and he had no treatment until 2012.  Given that the Veteran had a current diagnosis of bilateral osteoarthritis of his knees and it is a condition of wear and tear that develops over years, the examiner opined that it is less likely than not related to a twisting type injury of the left knee that occurred over 40 years prior and resolved quickly.

The Veteran's wife wrote a letter in October 2013 that asserted that since she married the Veteran in 1988, he has had intermittent left knee pain.  A letter from another medical provider, C.B.C., D.C., states that the Veteran has frequent flare-ups of pain since he started seeing him in August 2015.

The Board finds that both of these statements are competent and credible, in that they address the Veteran's complaints.  However, neither of them address whether the Veteran's left knee arthritis is related to service.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for left knee arthritis.  The Board notes that the Veteran's service treatment records are silent as to any treatment, diagnosis, or complaints of problems with the Veteran's left knee after the November 1972 incident.  Notably, November 1972 was early in the Veteran's service, and he continued to serve for over two more years.  Relevant post-service treatment records reflect that the Veteran was first diagnosed with left knee arthritis in March 2012, 40 years after his injury while in service. 

The Board accords great probative weight to the October 2013 VA examiner's opinion that the Veteran's left knee arthritis was not incurred in or a result of the Veteran's service as it is predicated a detailed review of the records, including his STRs and VA examinations.  The VA examiner's opinion, along with the explanation that current bilateral diagnosis of osteoarthritis is a disease of wear and tear over a number of years, sufficiently addresses the potential link between the present left knee arthritis and service and contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that the Veteran has contended on his own behalf that his left knee arthritis is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno supra, at 470.  Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left knee arthritis and service to be complex in nature. See Woehlaert, supra.  Therefore, while the Veteran is competent to describe his symptoms, he cannot, as a layperson, provide competent medical evidence establishing a connection between his left knee arthritis and service.  Moreover, he has offered only conclusory statements on the same.  

While left knee arthritis falls into the category of chronic disabilities, it was not diagnosed within one year of service nor did it manifest to a compensable degree during that time.  Further, while the Board finds the Veteran's statements competent to report his history of symptoms, the Board gives more weight to the Veteran's statement given to the VA examiner that his left knee pain started nearly 30 years after service, because the Veteran would be motivated at that time to provide an accurate history to the examiner.  Therefore, the Veteran's left knee arthritis is not established under continuity of symptomology. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Based on the foregoing, the Board finds that service connection is not warranted for left knee arthritis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left knee arthritis is not established. 




____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


